DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/23/2021, 06/29/2022, and 08/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 08/23/2021 were reviewed and are acceptable.
Specification
The specification filed on 08/23/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito et al. (US 2020/0112041 A1).
Regarding claims 1, 12, and 13, Ito et al. discloses a power generation control system, related power generation control method, and related computer-readable non-transitory storage medium storing a program (Title/Abstract; see also [0005-0006 and 0028]), comprising:
a plurality of fuel cell systems (20a/20b) mounted in an electric device that operates using electric power (vehicle, [0021]; also as shown in Fig 1);
a battery (40a/40b) mounted in the electric device (as shown in Fig 1); and
a control device (ECU 60) configured to control each of the fuel cell systems on the basis of states of the plurality of fuel cell systems (see e.g. [0034] which describes controlling the open circuit voltage of the fuel cells), a state of the battery ([0029]), and required power of the plurality of fuel cell systems ([0029]).
Regarding claims 2 and 4, Ito et al. discloses all of the claim limitations as set forth above.
Ito et al. further discloses that the control device determines a fuel cell system to be operated among the plurality of fuel cell systems on the basis of comparing the required power with a threshold value (see [0045] which describes operating the fuel cells when the required power P is greater than threshold P1).
Regarding claim 3, Ito et al. discloses all of the claim limitations as set forth above.
Ito et al. further discloses that the control device determines a fuel cell system to be stopped among the plurality of fuel cell systems when the result of comparing the required power with the threshold value indicates that the required power is less than the threshold value (see [0032 and 0038] which describes that fuel cell power generation is stopped when the required power P is smaller than threshold P1).
Regarding claim 6, Ito et al. discloses all of the claim limitations as set forth above.
Ito et al. further discloses that the control device determines a fuel cell system to be operated or stopped among the plurality of fuel cell systems on the basis of both the required power and the state of the battery (see [0029] which describes that the required power of the entire system, and thus the decision to operate or stop the fuel cells, is based partly upon the storage power of the batteries).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 2 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claim(s) 5 and 7-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a power generation control system wherein a control device:
(claim 5) determines a fuel cell to be stopped when a result indicates that a state of charge of the battery is greater than or equal to a threshold value;
(claim 7) selects a fuel cell to be operated on the basis of comparing a power generation time period with a threshold value;
(claim 9) selects a fuel cell to be operated on the basis of comparing temperatures of the fuel cells with a threshold value; and
(claim 11) selects a fuel cell to be operated or stopped on the basis of comparing charge rates of fuel cells with a threshold value.
Ito et al. (US 2020/0112041 A1) is considered to be the closest relevant prior art to dependent claims 5, 7, 9, and 11.  Ito et al. discloses most of the claim limitations as set forth above.
However, Ito et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations as noted above.  To the contrary, Ito et al. explicitly discloses that the decision to operate or stop fuel cells is based upon the required power (see e.g. [0029]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards basing such decisions on a SOC of a battery, an elapsed time, or temperatures.  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards basing such decisions on charge rates of the fuel cells because fuel cells are not charged, i.e. fuel cells do not store energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Itou et al. (US 2020/0403256 A1) discloses a fuel cell system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	11/03/2022